Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 09/09/2021, in which, claim(s) 15-34 is/are pending.
Claim(s) 1-14 is/are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 15-34 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:


Applicant’s arguments with respect to the rejection of claim(s) 15-34 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “automatically granting” “subset” “portion”…

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 15 reciting “receiving a portion, but not all, of the authentication credentials” is rejected under new matter as “a portion of the authentication credentials” is not discloses in the specification.
To expedite the prosecution, The Examiner will interpret it to be “a subset of the authentication credentials” as previously claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims reciting “automatically granting, to the user, the access to the account in response to the receiving of the portion of the authentication credentials, wherein the automatically granting is based on the determining the user had been granted the access to the account after engaging in the first activity previously.” It is unclear if the “automatically granting access” based on receiving of the portion/subset of the credential or based on engaging in the first activity previously…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 22-28 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (Pub. No.: US 2015/0310434 A1) in view of Grigg et al. (Pub. No.: US 2015/0227725 A1; hereinafter Grigg). [This application does not have the benefit date of the parent applications, as the claim limitations are not taught by the parent applications]
Regarding claims 15, 24 and 32, Cheung discloses a method, comprising:

detecting, based on the monitoring, that the user has moved from a first location to a second location (detecting that the user travels to different location based on routine [Cheung; 27, 29-40]);
determining a first activity of the user at the second location (determine user perform some action, such as purchase coffee, etc., wherein the second location is not home [Cheung; 27, 29-40]);
accessing historical activity data associated with the user (accessing user’s location and movement in history database [Cheung; 27, 29-40]);
determining, based on the historical activity data, that after engaging in the first activity previously, the user had been granted an access to an account of the user a number of times, wherein authentication credentials were received from the user each time the access was granted to the user (based on the daily routine and success purchase, the first set of authentication credential can be credit cards, financial information, account numbers, password, etc., [Cheung; ¶25-28]); 
automatically granting, to the user, wherein the automatically granting is based on the determining the user had been granted the access to the account after engaging in the first activity previously (the recent location history, previous purchases/transactions, etc., is use to authenticate the user without requiring the user to present credential or credit cards at merchant stores  [Cheung; ¶24-28, 41-64; fig. 3 and associated text]). Cheung discloses authenticate a user based on the user's location history.  In particular, the user's past locations, movements, previous transactions may be detected at the user's mobile device.  Information with regard to the user's receiving a portion, but not all, of the authentication credentials; and automatically granting, to the user, the access to the account in response to the receiving of the portion/subsets of the authentication credentials; however, in a related and analogous art, Grigg teaches this feature.
In particular, Grigg teaches creating different types of authentication such as soft authentication using minimal credentials (e.g., phone number, user name, MAC, location, etc.,) to hard authentication such as most/all credential to create an authentication token, and send the authentication token to be used in authenticating the user, where the soft authenticate is considered portion/subset of all the credentials [Grigg; ¶35-38, 45-70]. It would have been obvious before the effective filing date of the claimed invention to modify Cheung in view of Grigg with to motivation to faster authenticate the user, based on the different level of access.

Regarding claims 16 and 25, Cheung-Grigg combination discloses wherein the apparatus comprises a mobile device of the user or a vehicle or the user (mobile device [Cheung; Abstract]).

Regarding claims 17 and 26, Cheung-Grigg combination discloses wherein the apparatus comprises both the mobile device and the vehicle, and wherein the monitoring comprises monitoring a joint movement of the mobile device and the vehicle (mobile device and car [Cheung; ¶46, 59]).

Regarding claims 18, 27 and 33, Cheung-Grigg combination discloses wherein:


Regarding claims 19, 28 and 34, Cheung-Grigg combination discloses further comprising: displaying, on an interface of the apparatus, an association between the first activity, the first location or the second location, and the first set or the second set of authentication credentials (displaying purchasing and CC or other form of payments to transaction device, payment service such as PayPal [Cheung; ¶10-13, 15]).

Regarding claims 22 and 30, Cheung-Grigg combination discloses wherein the first set of authentication credentials include an account identifier or password, and wherein the second set of authentication credentials do not include the account identifier or the password (different set of credential in which new credential can be made up of different elements, which some are previously used, therefore, they the credential share partial elements but are not the same [Shah; Fig. 5 and associated text]). The motivation to prevent the same password from being used to prevent easy guess or access to all accounts.

Regarding claims 23 and 31, Cheung-Grigg combination discloses wherein the determining that the user had been granted the access to the account of the user further comprises determining that the user was successfully authenticated while the apparatus remained at the second location for at least a predetermined amount of time (authentication based on routines and confidence scores [Cheung; ¶10-13]).

Allowable Subject Matter
Claim(s) 20-21 and 29 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Dependent Claim(s) 20 and 29 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 20 and 29:
“wherein the apparatus is a first mobile device of a first user, and wherein the method further comprises:
determining, while the first mobile device is at the second location, that a second mobile device is within a predefined distance of the first mobile device and is associated with the first mobile device; and
thereafter granting, to the second mobile device, the new access to the account of the first user without receiving the authentication credentials.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432